Citation Nr: 1641036	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1980 to February 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge in a travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss

In November 2012, the Veteran filed a timely notice of disagreement (NOD) with the October 2012 rating decision denying his claim for service connection.  Within this NOD the Veteran stated the following: "attached you will find a copy of medical evidence to support my claim for hearing loss."  The Board has reviewed the claims file and has not found the medical evidence mentioned by the Veteran.  On remand, the Veteran should be asked to identify and resubmit another copy of this medical evidence.

TBI

The Veteran contends that he is entitled to service connection for residuals of his in-service TBI.  Specifically, he reports suffering from a variety of disabilities as a result of this initial trauma including dizziness, pain, headaches and impaired memory.  See Boarding Hearing Transcript.

The Veteran was afforded a VA brain and spinal cord examination in March 2011.  The examiner indicated that the Veteran did indeed suffer a TBI following a fight in-service as well as a post-service TBI involving a motor vehicle accident.  However, despite this history, the examiner diagnosed the Veteran as having a history of TBI without residuals.  The examiner identified instead impairments, e.g., "verbal-language operations", that were the result of a congenital/developmental anomaly or condition ("early-life (developmental) anomalies").  

Congenital or developmental defects, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2013).  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  Service connection may still be granted if the evidence shows aggravation of the congenital or developmental defects during service on account of a superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. App, 240 (1995).  

Here, while there was evidence identifying cognitive problems of a congenital nature, it remains unclear as to whether aggravation of his congenital/developmental disabilities occurred as a result of his TBI.  There are also problems/complaints such as headaches, chronic pain, and dizziness that were not adequately addressed.  Given the evidence of record, the Board finds that an addendum opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (establishing that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify and resubmit the "copied medical evidence" referred to in his November 2012 notice of disagreement.  Any additional development required following receipt of this medical evidence, including obtaining outstanding treatment medical records, should be conducted.

2. The claims file should be returned to the March 2011 VA examiner for an addendum opinion.  If this examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.  The examiner should: 

a. Explain whether the Veteran has a cognitive disorder(s) related to a congenital or developmental defect or disease.  [Note: for adjudication purposes a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.]  Please provide a complete explanation for the opinion.  Each disorder should be clearly identified.

b. If it is a congenital or developmental defect, explain whether there was a superimposed injury or disease in service, specifically his conceded TBI, that resulted in additional disability.  Please provide a complete explanation for the opinion.

c. If it is a disease, state whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that it pre-existed active service.  Please provide a complete explanation for the opinion. 

d. If so, state whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that any increase was due to the disease's natural progress.

e. If either (c) or (d) is answered in the negative the Veteran is presumed to be sound at entry to active service.  Affording him this presumption, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's reported cognitive complaints and non-cognitive symptoms including headaches, pain, memory impairment and dizziness had their onset or are otherwise etiologically related to his period of active service, to include any in-service TBI. 

The examiner must provide a complete rationale for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.

3. Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond. The case should then be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




